Exhibit 10.1

EXECUTIVE RETENTION AGREEMENT

This EXECUTIVE RETENTION AGREEMENT (the “Agreement”), made and entered into on
the 6th day of December 2011 (the “Effective Date”), is by and between ERIE
INDEMNITY COMPANY, a Pennsylvania corporation with its principal place of
business at 100 Erie Insurance Place, Erie, Pennsylvania 16530-0001 (the
“Company”) and MICHAEL S. ZAVASKY, Executive Vice President – Insurance
Operations of the Company residing in Erie, Pennsylvania (the “Executive”).

RECITALS:

WHEREAS, the Executive is a key employee of the Company and currently holds the
position of Executive Vice President – Insurance Operations; and

WHEREAS, the Company and the Executive each agrees that it is in their
respective best interest to provide for Executive’s continued employment with
the Company through December 31, 2012.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties hereto agree as follows:

1. Effective Date.

This Agreement shall become effective and enforceable upon the Effective Date as
set forth above.

2. Retention Agreement.

(a)  The Executive agrees to remain a full-time employee of the Company in his
current position of Executive Vice President – Insurance Operations throughout
the “Retention Period,” which shall begin on the Effective Date of this
Agreement and end on the earliest of:

(i) The date of involuntary termination of Executive’s employment by the Company
other than for “Cause,” as that term is defined in Section 2(e) below,

(ii) The separation from service by the Executive for “Good Reason” as that term
is defined in Section 2(f) below, or

(iii) December 31, 2012, at which time the Executive shall resign as an officer
and employee of the Company and each of its subsidiaries and affiliated
companies and as a director of each subsidiary of the Company and each of its
affiliated companies on whose Board of Directors he then serves, and Executive
shall then be deemed a retired employee of the Company. Upon his retirement, the
Executive shall also resign from any and all positions he then holds with any
third parties as the Company’s representative or at the Company’s request.

(b)  The Company retains the right to terminate the employment of the Executive
at any time with or without Cause.

(c)  If the Executive remains a full-time employee in good standing throughout
the Retention Period, executes the Waiver and Release as provided in Section 4,
and complies with the Confidentiality and Restrictive Period provisions set
forth in Section 7 and the Ongoing Cooperation provisions set forth in
Section 10, the Executive shall be entitled to the payment set forth in Section
3(a) of this Agreement in accordance with the terms and conditions set forth in
Section 3.

(d)  Regardless of the reason for or the date of the termination of the
Executive’s employment, he shall not be entitled to any salary continuation or
to any benefits other than those benefits to which he otherwise would be
entitled under the terms of this Agreement or under the terms of the plans or
programs related to those benefits that would be applicable notwithstanding this
Agreement. Furthermore if, prior to the end of the Retention Period, the
Executive’s employment terminates for any reason other than death or the reasons
set forth under Sections 2(a)(i) through (iii) above, he shall not be entitled
to the payment set forth in Section 3(a) of this Agreement.

(e) For purposes of this Agreement, “Cause” shall mean any of the following
conduct by the Executive:

(i) The deliberate and intentional breach of any material provision of this
Agreement, which breach Executive shall have failed to cure within thirty
(30) days after Executive’s receipt of written notice from the Company
specifying the specific nature of the Executive’s breach;

(ii) The deliberate and intentional engaging by Executive in gross misconduct
that

is materially and demonstrably inimical to the best interests, monetary or
otherwise, of the Company; or

(iii) Conviction of a felony or conviction of any crime involving moral
turpitude, fraud or deceit.

For purposes of this definition, no act, or failure to act, on the Executive’s
part shall be considered “deliberate and intentional” unless done, or omitted to
be done, by the Executive not in good faith and without reasonable belief that
such action or omission was in the best interest of the Company.

(f) For purposes of this Agreement, “Good Reason” shall mean any of the
following conduct of the Company, unless the Executive shall have consented to
the conduct in writing:

(i) The Company’s material diminution of the Executive’s base compensation;

(ii) The Company’s material diminution of the Executive’s authority, duties or
responsibilities; or

(iii) The Company’s material change (defined as changing Executive’s principal
place of employment by more than 35 miles) in the geographic location at which
Executive must perform services.

However, Good Reason shall not exist with respect to conduct described above
unless:

(A) Within thirty (30) days after such conduct occurs, the Executive gives the
Board of Directors written notice specifying how the conduct constitutes Good
Reason;

(B) The Company does not correct or remedy the conduct within thirty (30) days
of receipt of notice from the Executive; and

(C) Within 30 days following such failure to correct or remedy the conduct, the
Executive gives the Board of Directors written notice of his termination of
employment.

3. Retention Payment.

(a)  In consideration of the execution and performance of this Agreement by the
Executive, and subject to Section 3(b) below, if the Executive is employed in
good standing throughout the Retention Period, executes the Waiver and Release
as provided in Section 4, and has complied with the Section 7 Confidentiality
and Restrictive Period provisions and the Section 10 Ongoing Cooperation
provisions to date, the Executive will receive from the Company a lump-sum
payment on July 1, 2013, of four hundred seventy-five thousand dollars
($475,000).

(b)  The payment under Section 3(a) shall be subject to applicable deductions.
For the purposes of this Agreement, “applicable deductions” shall include, but
shall not be limited to, any federal, state, or local taxes determined by the
Company to be required to be withheld from amounts paid to the Executive
pursuant to this Agreement or otherwise due from the Company, and any other
amounts that the Company may be legally required to deduct.

4. Executive’s Waiver and Release.

(a) Prior to payment of the amount set forth in Section 3(a) above, the
Executive shall execute a Waiver and Release that is substantially in the same
form as shown in Exhibit 1 attached to this Agreement (the “Release”). Not later
than thirty (30) days following the end of the Retention Period, the Company
shall deliver the Release to the Executive for his signature. If the Executive
fails to sign the Release within the thirty (30) day period following its
delivery to him, the Executive shall forfeit all rights to payment under
Section 3(a). Notwithstanding any provision of this Agreement to the contrary,
if the time period set forth in this Section 4(a) begins in one taxable year of
the Executive and ends in a subsequent taxable year, any payment scheduled to be
made under this Agreement will commence in such subsequent taxable year of the
Executive.

(b) Except as provided in Section 3(a) above, the Executive agrees that upon his
retirement or other termination of employment with the Company he will not be
entitled to any other compensation including, but not limited to, salary or
bonuses, perquisites, or benefits of any kind or description from the Company,
or from or under any employee benefit plan or fringe benefit plan sponsored by
the Company, other than:

(i) payment of his unused earned vacation time as of the date of his retirement;

(ii) payment of his unused sick time as of the date of his retirement for which
he will be paid 20% of his daily salary rate for each full unused sick day, up
to a maximum payment of $20,000, in accordance with the terms set forth in the
current edition of the Company’s Employee Handbook;

(iii) payment of his vested accrued benefits, if any, under the Erie Insurance
Group Retirement Plan for Employees;

(iv) payment of his vested accrued benefits, if any, under the Erie Insurance
Group Employee Savings Plan;

(v) payment of his vested accrued benefits, if any, under the Erie Insurance
Group Deferred Compensation Plan;

(vi) payment of his vested deferred shares of the Company’s Class A Common Stock
under the Company’s pre-2004 Long-Term Incentive Plan;

(vii) payment of his vested accrued benefits, if any, under the 2011 and 2012
Annual Incentive Plan (“AIP”);

(viii) payment of his vested accrued benefits, if any, under the Long-Term
Incentive Plan (“LTIP”) for each of the three-year performance periods
2009-2011, 2010-2012, 2011-2013 and 2012-2014;

(ix) payment of his vested accrued benefits, if any, under the Supplemental
Employee Retirement Plan (“SERP”); and

(x) post-employment participation in the health and group life insurance
programs sponsored by the Company to the extent of his eligibility.

Any payments under any of the plans or practices listed in clauses (i) through
(x) above, including but not limited to the AIP, the LTIP, the SERP and the
health and group life insurance programs, shall be in accordance with the terms
of such plan or practice, including the payment of any benefits on a pro rata
basis, and the Company’s decisions with respect thereto shall be final and
binding on the Executive.

(c) The consideration paid by the Company to the Executive pursuant to this
Agreement shall be in compromise, settlement and full satisfaction of any and
all Claims the Executive has, or may have, against the Company or other
Releasees, as those terms are defined in the Release, arising out of the
Executive’s employment with the Company or its affiliates, the termination of
such employment, and any and all matters of any nature related to the
Executive’s employment with the Company and the termination of that employment.

5. Payment on Death.

(a) In the event of the death of the Executive prior to the end of the Retention
Period, and assuming that he is an employee of the Company in good standing and
in compliance with all of his obligations under this Agreement at the time of
his death, the Company shall pay to the person or entity identified in Section
5(c) below the pro rata portion of the Retention Payment provided for in Section
3(a) as follows: $475,000 multiplied by a fraction in which the numerator is the
number of calendar days elapsed from the Effective Date (December 6, 2011) up
through and including the date of the Executive’s death and the denominator is
392 (which represents the number of days in the Retention Period, namely 26 days
in December 2011 plus 366 days in 2012 = 392 days).

(b) In the event of the death of the Executive after (A) the involuntary
termination of his employment referred to in Section 2(a)(i) or (B) his
separation from service referred to in Section 2(a)(ii) or (C) his retirement
pursuant to Section 2(a)(iii), but before payment in each instance of the amount
provided for in Section 3(a), the Company shall pay the amount provided for in
Section 3(a) to the person or entity identified in Section 5(c) below.

(c) Any payments due under Section 5(a) or 5(b) shall be made to the last
beneficiary designated by the Executive under the Company’s group life insurance
policy maintained by the Company on Executive’s life or such other written
designation expressly provided to the Company by the Executive for the purposes
hereof or if no such designation is received by the Company then to the
Executive’s estate.

6. Non-Disparagement. The Executive shall not disparage the Company or its
officers, directors, or employees in any way orally or in writing, and the
directors and executive and senior officers of the Company shall likewise not
disparage the Executive.

7. Covenants as to Confidential Information and Competitive Conduct. The
Executive hereby acknowledges and agrees as follows: this Section 7 is necessary
for the protection of the legitimate business interests of the Company; the
restrictions contained in this Section 7 with regard to geographical scope,
length of term, and types of restricted activities are reasonable; the Executive
has received adequate and valuable consideration for entering into this
Agreement; and the Executive’s expertise and capabilities are such that his
obligations hereunder and the enforcement hereof by injunction or otherwise will
not adversely affect the Executive’s ability to earn a livelihood.

(a)  Confidentiality of Information and Nondisclosure. The Executive agrees that
the Executive will not, directly or indirectly, without the express written
approval of the Company, unless directed by applicable legal authority
(including any court of competent jurisdiction, governmental agency having
supervisory authority over the business of the Company, or its subsidiaries, or
any legislative or administrative body having supervisory authority over the
business of the Company or its subsidiaries) having jurisdiction over the
Executive, disclose to or use, or knowingly permit to be so disclosed or used,
for the benefit of himself, any person, corporation, or other entity other than
the Company: (i) any nonpublic information concerning any financial, accounting,
and tax matters, customer relationships, competitive status, supplier matters,
internal organizational matters, current or future plans, or other business
affairs of or relating to the Company, its subsidiaries or affiliated or related
parties, (ii) any proprietary management, operational, trade, technical, or
other secrets or any other proprietary information or other data of the Company,
its subsidiaries or affiliated or related parties, or (iii) any other
information related to the Company, its subsidiaries or affiliated or related
parties, or which the Executive should reasonably believe will be damaging to
the Company, its subsidiaries or affiliated or related parties, which has not
been published and is not generally known outside of the Company. The Executive
acknowledges that all of the foregoing constitutes confidential and proprietary
information, which is the exclusive property of the Company.

(b) Restrictive Covenant. For a period of twelve (12) months beginning on the
date of the Executive’s termination of employment (the “Restrictive Period”),
the Executive shall not render, directly or indirectly, services to any person,
firm, corporation, association, or other entity which conducts the same or
similar business as the Company or its subsidiaries or affiliated or related
parties at the date of the Executive’s termination of employment hereunder
within the states and territory in which the Company or its subsidiaries or
affiliated or related parties is or are then licensed and doing business at the
date of the Executive’s termination of employment hereunder without the prior
written consent of the Company’s President/CEO, which may not be unreasonably
withheld. In the event the Executive violates any of the provisions contained in
this Section 7, the Restrictive Period shall be increased by the period of time
from the commencement by the Executive of any violation until such violation has
been cured to the satisfaction of the Company. The Executive further agrees that
at no time during the Restrictive Period will the Executive attempt to directly
or indirectly solicit or hire employees of the Company or its subsidiaries or
affiliated or related parties or induce any of them to terminate their
employment with the Company or its subsidiaries or affiliated or related
parties.

(c)  Company Remedies. The Executive acknowledges and agrees that any breach of
this Section 7 will result in immediate and irreparable harm to the Company, and
that the Company cannot be reasonably or adequately compensated by damages in an
action at law. In the event of a breach by the Executive of the provisions of
this Section 7, the Company shall be entitled, to the extent permitted by law,
immediately to cease to pay or provide the Executive or the Executive’s
dependents any compensation or benefit being or to be paid or provided to the
Executive pursuant to this Agreement, and also to obtain immediate injunctive
relief restraining the Executive from conduct in breach of the covenants
contained in this Section 7. Nothing herein shall be construed as prohibiting
the Company from pursuing any other remedies available to it for such breach,
including the recovery of damages from the Executive.

8. Breach of Agreement. The Executive agrees that if he violates any of the
terms of this Agreement, the Company may pursue whatever rights it has under
this Agreement, whether in law or in equity, without affecting the validity and
enforceability of the Release contemplated by Section 4 of this Agreement.

9. Company Property, Records, Files, and Equipment. The Executive agrees he will
return all Company property, records, files, or any other Company-owned
equipment in his possession within ten (10) days after the date of Executive’s
termination of employment with the Company.

10. Ongoing Cooperation. During the period from the date of the Executive’s
termination of employment through the end of the sixth (6th) month after the
Executive’s termination of employment, the Executive agrees to use his best
efforts to assist, advise, and cooperate with the Company if the Company so
requests on issues that arose or were in any way developing during his
employment with the Company, subject to Executive’s availability given his
employment obligations, if any, and personal obligations at that time. The
Executive shall furnish such assistance, advice, or cooperation to the Company
as the Company shall reasonably request and as is within the Executive’s
reasonable capability, at no cost to the Company other than payment or
reimbursement of expenses as provided for below. Such assistance, advice, and
cooperation may include, but shall not be limited to, the preparation for, or
the conduct of, any litigation, investigation, or proceeding involving matters
or events which occurred during the Executive’s employment by the Company as to
which the Executive’s knowledge or testimony may be important to the Company. In
connection with the preparation for, or the conduct of such litigation,
investigation, or proceeding as described in the preceding sentence, the
Executive shall promptly provide the Company with any records or other materials
in his possession that the Company shall request in connection with the defense
or prosecution of such litigation, investigation or proceeding. If and to the
extent that the Company requests that the Executive attend a meeting,
deposition, or trial at any time prior to the end of the sixth (6th) month after
the date of the Executive’s termination of employment, the Company shall pay or
reimburse the Executive for his travel expenses reasonably incurred in the
course of providing such cooperation. The Company shall make such payment or
reimbursement within thirty (30) days of receipt of reasonable substantiating
documentation from the Executive but in no event later than the end of the
calendar year following the year in which such expenses were incurred. The level
of services the Executive will perform under this Section 10 shall be no more
than 20 percent of the average level of services he performed during the thirty
six (36) month period before termination of his employment, and the Company
anticipates a level of services significantly below that 20 percent limit.

11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania applicable to
contracts executed in and to be performed in that Commonwealth without regard to
its conflicts of laws provisions. Each of the parties hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the courts
of the Commonwealth of Pennsylvania located in the County of Erie, Pennsylvania,
and of the United States for the Western District of Pennsylvania for any
litigation arising out of or relating to this Agreement or the transactions
contemplated hereby. Any legal action relating to this Agreement shall be
brought in the courts of the Commonwealth of Pennsylvania located in the County
of Erie, Pennsylvania, and of the United States for the Western District of
Pennsylvania, and the parties irrevocably and unconditionally waive and will not
plead or claim in any such court that venue is improper or that such litigation
has been brought in an inconvenient forum.

12. Waiver. The waiver by a party hereto of any breach by the other party hereto
of any provision of this Agreement shall not operate or be construed as a waiver
of any other or subsequent breach by a party hereto.

13. Assignment. This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Company, and the Company shall be obligated to
require any successor to expressly acknowledge and assume its obligations
hereunder. This Agreement shall inure to the benefit of and be enforceable by
the Executive or the Executive’s legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. The
Executive may not delegate any of the Executive’s duties, responsibilities,
obligations, or positions hereunder to any person and any such purported
delegation shall be void and of no force and effect.

14. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

15. Notices. Any notices required or permitted to be given under this Agreement
shall be sufficient if in writing, and if personally delivered or when sent by
first-class, certified, or registered mail, postage prepaid, return receipt
requested—in the case of the Executive, to his principal residence address, and
in the case of the Company, to the address of its principal place of business as
set forth above, to the attention of the President/CEO of the Company.

16. Entire Agreement. This Agreement constitutes the entire agreement of the
parties relating to the subject matter hereof, and supersedes any obligations of
the Company and the other Releasees, as such term is defined in the Release,
under any previous agreements or arrangements, except as otherwise provided in
this Agreement or in the Release. The provisions of this Agreement may not be
amended, modified, repealed, waived, extended, or discharged except by an
agreement in writing signed by the party against whom enforcement of any
amendment, modification, repeal, waiver, extension, or discharge is sought. This
Agreement may be executed in one or more counterparts (including by facsimile
signature), all of which shall be considered one and the same instrument, and
shall be fully executed when one or more counterparts have been signed by and
delivered to each party.

17. Code Section 409A. It is intended that this Agreement shall comply with the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended, and
the Treasury regulations relating thereto (“Code Section 409A”), or an exemption
to Code Section 409A. Payments, rights and benefits may only be made, satisfied
or provided under this Agreement upon an event and in a manner permitted by Code
Section 409A, to the extent applicable, so as not to subject the Executive to
the payment of taxes and interest under Code Section 409A. In furtherance of
this intent, this Agreement shall be interpreted, operated and administered in a
manner consistent with these intentions, and to the extent that any regulations
or other guidance issued under Code Section 409A would result in the Executive
being subject to payment of additional income taxes or interest under Code
Section 409A, the parties agree, to the extent possible, to amend this Agreement
to maintain to the maximum extent practicable the original intent of this
Agreement while avoiding the application of such taxes or interest under Code
Section 409A. All payments to be made upon a termination of employment under
this Agreement may only be made upon a “separation from service” as defined
under Code Section 409A. Notwithstanding any provision of this Agreement to the
contrary, if, as of the date of the Executive’s separation from service, the
Executive is a “specified employee” as defined under Code Section 409A, then,
except to the extent that this Agreement does not provide for a “deferral of
compensation” within the meaning of Code Section 409A of the Code, no payments
shall be made and no benefits shall be provided to the Executive during the
period beginning on the date of the Executive’s separation from service and
ending on the last day of the sixth month after such date. In no event may the
Executive, directly or indirectly, designate the calendar year of any payment
under this Agreement.

18. Additional Terms.

(a) The Executive represents and warrants that the Company has encouraged and
advised the Executive in writing, prior to signing this Agreement, to consult
with an attorney of his choosing concerning all of the terms of this Agreement.

(b) This Agreement may be revoked by the Executive within seven (7) calendar
days after the date of this Agreement is signed by the Executive, by giving
written notice of revocation to James J. Tanous, Executive Vice President,
Secretary and General Counsel of the Company at 100 Erie Insurance Place, Erie,
Pennsylvania, 16530, through either hand-delivery or via Certified or Registered
U.S. Mail, postage prepaid, return receipt requested.

(c) The Executive represents and warrants that the Company has given him a
reasonable period of time of at least twenty-one (21) calendar days to consider
all the terms of this Agreement and for the purpose of consulting with any
attorney, if the Executive so chooses. A copy of this Agreement was first given
to the Executive on November 16, 2011. If this Agreement has been executed by
the Executive prior to the end of the twenty-one (21) calendar day period, the
Executive represents that he has freely and willingly elected to do so.

(d) The Executive acknowledges that this Agreement provides the Executive sums
and benefits to which he is not entitled as any employee of the Company or
otherwise.

19. Headings. The descriptive headings used herein are used for convenience of
reference only and shall not constitute a part of this Agreement.

THE EXECUTIVE HEREBY EXPRESSLY WARRANTS AND REPRESENTS THAT, BEFORE ENTERING
INTO THIS AGREEMENT, HE HAS RECEIVED A REASONABLE PERIOD OF TIME WITHIN WHICH TO
CONSIDER ALL OF THE PROVISIONS CONTAINED IN THIS AGREEMENT, THAT HE HAS FULLY
READ, INFORMED HIMSELF OF, AND UNDERSTANDS ALL THE TERMS, CONTENTS, CONDITIONS,
AND EFFECTS OF ALL PROVISIONS OF THIS AGREEMENT, AND THAT HE CONSIDERS ALL SUCH
PROVISIONS TO BE SATISFACTORY.

THE EXECUTIVE FURTHER EXPRESSLY WARRANTS AND REPRESENTS THAT NO PROMISE OR
REPRESENTATION OF ANY KIND HAS BEEN MADE, EXCEPT THOSE EXPRESSLY STATED IN THIS
AGREEMENT.

THE EXECUTIVE FURTHER EXPRESSLY WARRANTS AND REPRESENTS THAT HE ENTERS INTO THIS
AGREEMENT KNOWINGLY AND VOLUNTARILY.

IN WITNESS WHEREOF, the Executive and the Company, by its duly authorized
representative, have signed this Agreement as of the date set forth above.

                 
 
WITNESS:      
THE EXECUTIVE:
       
/s/ Michael S. Zavasky
       
 
/s/ Sheila M. Hirsch      
MICHAEL S. ZAVASKY
   
 


       
THE COMPANY:
ATTEST:      
ERIE INDEMNITY COMPANY
/s/ James J. Tanous


--------------------------------------------------------------------------------


Secretary      
By: /s/ Terrence W. Cavanaugh
—
Terrence W. Cavanaugh, the President/CEO of the
Company

1

EXHIBIT 1
Executive’s Waiver and General Release

Effective as of the date hereof, MICHAEL S. ZAVASKY (“Executive”), for himself,
his heirs, successors and assigns, and in consideration of the payment to be
made by Erie Indemnity Company (the “Company”) pursuant to Section 3(a) of the
Agreement between the Company and Executive dated as of December 6, 2011 (the
“Agreement”), does hereby forever discharge and release the Company, and its
shareholders, subsidiaries, affiliated companies, companies with common
management, ownership or control, successors, assigns, insurers and reinsurers,
attorneys, and agents, and all of their officers, directors, shareholders,
employees, agents and representatives, in their official and individual
capacities (collectively referred to as “Releasees”), from any and all claims,
demands, causes of action, damages, charges, complaints, grievances, expenses,
compensation and remedies which the Executive now has or may in the future have
on account of, or arising out of, any matter or thing which has happened,
developed or occurred prior to Executive’s retirement (collectively “Claims”)
including, but not limited to, all Claims arising from the Executive’s
employment with the Company or any of its affiliated companies, the termination
of such employment, any and all relationships or dealings between the Executive
and the Company or any of the other Releasees, the termination of any such
relationships and dealings, and any and all other Claims the Executive may have
against the Company or any of the other Releasees. The Executive hereby waives
any and all such Claims including, but not limited to, all charges or complaints
that were or could have been filed with any court, tribunal or governmental
agency, and any and all Claims not previously alleged including, but not limited
to, any Claims under the following: (i) Title VII of the Civil Rights Act of
1964, as amended; (ii) the Equal Pay Act of 1963; (iii) the Age Discrimination
in Employment Act (ADEA), as amended; (iv) the Federal Employee Retirement
Income Security Act of 1974 (ERISA), as amended; (v) the Americans With
Disabilities Act (ADA), as amended; (vi) Section 806 of the Sarbanes-Oxley Act
of 2002, as amended; (vii) any other federal statutes, rules, regulations,
executive orders or guidelines of any description; (viii) any and all state
statutes, rules, regulations, executive orders or guidelines of any description
under Pennsylvania law, or the law of any other state, including, but not
limited to, the Pennsylvania Human Relations Act, as amended; the Pennsylvania
Equal Pay Law; the Pennsylvania Wage Payment and Collection Law; (ix) any and
all local laws, rules, regulations, executive orders or guidelines of any
description including, but not limited to, the Erie County Human Relations
Ordinance; and (x) any rule or principle of equity or common law including, but
not limited to, any Claim of defamation, conversion, interference with a
contract or business relationship, any other intentional or unintentional tort,
any Claim of loss of consortium, any Claim of harassment or retaliation, any
claim for breach of contract or implied contract, any claim for breach of
covenant of good faith and fair dealing, and any whistle-blower Claim. This
release, discharge and waiver shall be hereinafter referred to as the “Release.”

2

The Executive specifically understands and agrees that the termination of his
employment does not violate or disregard any oral or written promise or
agreement of any nature whatsoever, express or implied. Excepting the Agreement,
if any contract or agreement exists concerning the employment of the Executive
by the Company or the terms and conditions of such employment or the termination
of such employment, whether oral or written, express or implied, that contract
or agreement is hereby terminated and is null and void; provided, however, that
nothing in this Release is intended to release any of the Executive’s vested
retirement benefits or other vested compensation and benefits arising out of
programs in which the Executive participated prior to termination of employment.

The Executive agrees that this Release may be enforced in federal, state or
local court and before any federal, state or local administrative agency or
body.

The Executive represents and warrants that the Company has encouraged and
advised the Executive, prior to signing this Release, to consult with an
attorney of the Executive’s choosing concerning all of the terms of this
Release.

This Release may be revoked by the Executive within seven (7) days after the
date this Release is signed by the Executive, by giving written notice of
revocation to the President/CEO of the Company. This Release shall not become
effective or enforceable until the revocation period has expired, and the
consideration provided in Section 3(a) of the Agreement shall not be made until
after the revocation period has expired with no revocation.

The Executive represents and warrants that the Company has given the Executive a
reasonable period of time, of at least twenty-one (21) days, for the Executive
to consider all the terms of this Release and for the purpose of consulting with
an attorney if the Executive so chooses. If this Release has been executed by
the Executive prior to the end of the twenty-one (21) day period, the Executive
represents that he has freely and willingly elected to do so.

The Executive acknowledges that the Agreement provides him with sums and
benefits to which he is not otherwise entitled as an employee of the Company.

In Witness Whereof, the Executive has signed this Release as of the        day
of        2013.

EXECUTIVE

      

MICHAEL S. ZAVASKY

Witnessed:       

3